Citation Nr: 0942602	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the Veteran filed a timely substantive appeal 
regarding the issues of entitlement to earlier effective 
dates for the grants of service connection for depression; 
residuals of injury to sinuses requiring septoplasty; 
residuals of back injury with thoracolumbar degenerative 
disease; left knee laxity; and special monthly compensation 
based on being housebound, and the claims of entitlement to 
earlier effective dates for the grants of increased 
evaluations for right knee degenerative joint disease and 
residuals of left hip fractures.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  The RO notified the Veteran in a rating decision issued 
on June 10, 2004, that service connection was granted for 
depression; residuals of injury to sinuses requiring 
septoplasty; residuals of back injury with thoracolumbar 
degenerative disease; left knee laxity; and special monthly 
compensation based on being housebound, and that increased 
evaluations were granted for right knee degenerative joint 
disease and residuals of left hip fractures.  These 
disabilities were assigned various percentages and effective 
dates.

2.  The Veteran filed a timely notice of disagreement 
concerning the effective date assigned to each disability, 
and the RO mailed a statement of the case regarding these 
issues to the Veteran on February 8, 2006.

3.  The Veteran submitted a substantive appeal (VA Form 9, 
Appeal to Board of Veterans' Appeals), which was received by 
the RO on June 25, 2006.

4.  The Veteran did not file a substantive appeal within one 
year of June 10, 2004 or within 60 days of February 8, 2006; 
and he did not submit a request for extension of time for 
filing a substantive appeal prior to the expiration of the 
time limit for filing the appeal.


CONCLUSION OF LAW

The Veteran did not timely appeal the issues of entitlement 
to earlier effective dates for the grants of service 
connection for depression; residuals of injury to sinuses 
requiring septoplasty; residuals of back injury with 
thoracolumbar degenerative disease; left knee laxity; and 
special monthly compensation based on being housebound, nor 
did the Veteran submit a timely appeal for the issues of 
entitlement to earlier effective dates for the grant of 
increased evaluations for right knee degenerative joint 
disease or residuals of left hip fractures.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303, 20.304, 20.305, 20.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), applies to the issue of 
whether the Veteran filed a timely substantive appeal.  The 
VCAA redefines VA's duty to assist, enhances the duty to 
notify claimants about the information and evidence necessary 
to substantiate a claim, and eliminates the requirement that 
a claim be well grounded.  It does not apply to matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as in the instant case.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 
5-04, 69 Fed. Reg. 59989 (2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to the issue of whether the Veteran filed a timely 
substantive appeal.

Instead, the threshold question that the Board must resolve 
is whether the Veteran entered a timely substantive appeal 
following the June 10, 2004 rating decision.  If the Veteran 
did not file a timely substantive appeal, then the appeal 
fails for want of jurisdiction.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

In the June 10, 2004 rating decision, the Veteran's claims of 
entitlement to service connection for depression; residuals 
of injury to sinuses requiring septoplasty; residuals of back 
injury with thoracolumbar degenerative disease; left knee 
laxity; and special monthly compensation based on being 
housebound, were granted.  The June 10, 2004 rating decision 
also informed the Veteran that his claims of entitlement to 
increased evaluations for his service-connected right knee 
degenerative joint disease and residuals of left hip 
fractures were granted, in part.  In July 2004, the Veteran 
filed a timely notice of disagreement to the effective dates 
assigned to each of these disabilities.  The RO issued a 
letter to the Veteran, dated February 2, 2005, acknowledging 
receipt of his notice of disagreement and provided the 
Veteran with a brief explanation of the appellate process.  
On January 11, 2006, the Veteran testified at a decision 
review officer hearing regarding these claims.  

On February 8, 2006, the RO then issued a statement of the 
case denying the Veteran's claims for earlier effective 
dates.  The cover page to the statement of the case informed 
the Veteran that he must file his appeal within 60 days from 
the date of this letter or within the remainder, if any, of 
the one-year period from the date of the letter notifying him 
of the June 10, 2004 rating decision.  Further, he was 
notified that if he needed more time to file his appeal, he 
should request more time before the time limit for filing his 
appeal expired.

The Veteran's substantive appeal (VA Form 9) was dated on 
June 25, 2006.  In a letter dated August 24, 2006, the RO 
notified the Veteran that the substantive appeal was not 
timely for the earlier effective date claims stemming from 
the June 10, 2004 rating decision.

In the Veteran's February 2007 notice of disagreement 
regarding the issue of timeliness of the substantive appeal, 
the Veteran asserted that he did not receive a statement of 
the case from the RO until June 25, 2006.  On June 25, 2006, 
the Veteran asserted that he inquired as to the status of his 
appeal and was informed that a statement of the case had 
already been issued.  He requested and received a copy of the 
statement of the case.  Thereafter, the Veteran perfected an 
appeal as to the issue of whether he timely submitted his 
substantive appeal.

An appeal consists of a timely filed notice of disagreement 
in writing and, after the statement of the case has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within 60 days from 
the date that the agency of original jurisdiction mails the 
statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental statement of the case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

When the regulations require that any written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  See 38 C.F.R. § 
20.305.  38 C.F.R. § 20.306 lists the legal holidays.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  When a claimant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

As outlined above, the Veteran was mailed the statement of 
the case on February 8, 2006.  The evidence of records does 
not contain a February 8, 2006 statement of the case that was 
returned as undeliverable.  Moreover, during the June 2009 
Board hearing, the Veteran testified that his mailing address 
did not change during the pendency of the appeal and denied 
being unavailable to receive such a mailing.  Further, the 
Veteran did not submit additional evidence that required the 
issuance of a supplemental statement of the case, nor did not 
make a request for an extension of the deadline for 
submitting his substantive appeal.  The substantive appeal 
was received more than two months after the statement of the 
case was issued and more than a year after the June 10, 2004 
rating decision issued.

As the substantive appeal filed on June 25, 2006 was 
submitted over 60 days after the statement of the case was 
issued and over a year after the relevant rating decision was 
issued, the substantive appeal was not timely filed regarding 
the Veteran's claims of entitlement to earlier effective 
dates.  The Board can find no basis on which to find that the 
substantive appeal was timely.  

Additionally, there is a "presumption of regularity" under 
which it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  As noted 
above, the evidence of record includes a statement of the 
case dated February 8, 2006 that was sent to the last address 
of record and there is no evidence that is was returned as 
undeliverable.  As such, the Board finds that there is no 
clear evidence that the RO failed to issue the Veteran the 
February 8, 2008 statement of the case and, thus, the 
presumption of regularity has not been rebutted.

In view of the foregoing, the Board finds that the Veteran 
did not timely file a substantive appeal regarding the claims 
of entitlement to earlier effective dates and that rating 
decision is final.


ORDER

As an appeal of the denial of the claims of entitlement to 
earlier effective dates for the grants of service connection 
for depression; residuals of injury to sinuses requiring 
septoplasty; residuals of back injury with thoracolumbar 
degenerative disease; left knee laxity; and special monthly 
compensation based on being housebound, and the claims of 
entitlement to earlier effective dates for the grants of 
increased evaluations for right knee degenerative joint 
disease and residuals of left hip fractures, was not 
perfected, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


